IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

CEOPHIA S. PERKINS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-3867

JACKSONVILLE HOUSING
AUTHORITY,

      Appellee.

_____________________________/

Opinion filed December 21, 2016.

An appeal from an order of the Circuit Court for Duval County.
Karen K. Cole, Judge.

Ceophia S. Perkins, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED.

OSTERHAUS, BILBREY, and WINOKUR, JJ., CONCUR.